               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00160-MR-WCM


CITY OF BREVARD, a North        )
Carolina Municipal Corporation, )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
CDM SMITH, INC.,                )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss      [Doc.   11];   the   Magistrate   Judge’s    Memorandum    and

Recommendation [Doc. 16] regarding the disposition of said motion; and the

Defendant’s Objections to the Magistrate Judge’s Memorandum and

Recommendation [Doc. 17].

     Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s Motion to Dismiss and

to submit a recommendation for its disposition. On February 2, 2021, the

Magistrate     Judge    issued    a   Memorandum    and    Recommendation,

recommending that the Defendant’s Motion to Dismiss be granted in part and



     Case 1:20-cv-00160-MR-WCM Document 21 Filed 03/16/21 Page 1 of 3
denied in part.   [Doc. 16]. On February 16, 2021, the Defendant filed

Objections to the Magistrate Judge’s Memorandum and Recommendation

[Doc. 17]. The Plaintiff filed its Response on March 9, 2021. [Doc. 20].

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law. Accordingly, the Court

overrules the Defendant’s objections and accepts the Magistrate Judge’s

recommendation that the Defendant’s motion to dismiss should be granted

in part and denied in part.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Objections to the Magistrate Judge’s Memorandum and Recommendation

[Doc. 17] are OVERRULED, and the recommendation of the Magistrate

Judge [Doc. 16] is ACCEPTED.

      IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss

[Doc. 11] is GRANTED IN PART and DENIED IN PART. Specifically, the

Motion is GRANTED with respect to the Plaintiff’s claims for negligence and

breach of fiduciary duty, and these claims are hereby DISMISSED WITH

PREJUDICE. The Motion is DENIED with respect to the Plaintiff’s claim for

breach of contract.


                                     2



     Case 1:20-cv-00160-MR-WCM Document 21 Filed 03/16/21 Page 2 of 3
IT IS SO ORDERED.
                      Signed: March 16, 2021




                                   3



Case 1:20-cv-00160-MR-WCM Document 21 Filed 03/16/21 Page 3 of 3
